Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 1 of 24 PageID #: 10873



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


       FRAUNHOFER-GESELLSCHAFT ZUR
       FORDERUNG DER ANGEWANDTEN
       FORSCHUNG E.V.,                                                           1:17CV184

                             Plaintiff,
                                                                     MEMORANDUM AND ORDER
            v.

       SIRIUS XM RADIO INC.,

                             Defendant.


           This matter is before the Court following a report and recommendation by

   Magistrate Judge Fallon on claim construction, D.I. 209. The plaintiff filed an objection to

   this report and recommendation, D.I. 215, as did the defendant, D.I. 213.1 The standard

   of review is governed by 28 U.S.C. § 636(b)(1)(C) and Federal Rule of Civil Procedure 72(b).

   The district court “shall make a de novo determination of those portions of the report or

   specified proposed findings or recommendations to which objection is made” and “may also

   receive further evidence or recommit the matter to the magistrate judge with instructions.” 28

   U.S.C. § 636(b)(1)(C).           Similarly, Rule 72(b)(3) requires de novo review of any

   recommendation that is dispositive of a claim or defense of a party.

           The Supreme Court has construed the statutory grant of authority conferred on

   magistrate judges under 28 U.S.C. § 636 to mean that nondispositive pretrial matters are

   governed by § 636(b)(1)(A) and dispositive matters are covered by § 636(b)(1)(B). Gomez

   v. United States, 490 U.S. 858, 873-74 (1989); see also Fed. R. Civ. P. 72(a). Under

   subparagraph (B), a district court may refer a dispositive motion to a magistrate judge “to


   1 The Court would like to compliment counsel for both parties for their brevity in briefing while at the same
   time submitting content rich argument. The combination is most appreciated.

                                                        1
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 2 of 24 PageID #: 10874



   conduct hearings, including evidentiary hearings, and to submit to a judge of the court

   proposed findings of fact and recommendations for the disposition.” 28 U.S.C. § 636(b)(1)(B);

   see EEOC v. City of Long Branch, 866 F.3d 93, 99–100 (3d Cir. 2017). The product of a

   magistrate judge, following a referral of a dispositive matter, is often called a “report and

   recommendation.” Id. “Parties ‘may serve and file specific written objections to the proposed

   findings and recommendations’ within 14 days of being served with a copy of the magistrate

   judge’s report and recommendation.” Id. (quoting Fed. R. Civ. P. 72(b)(2)).

           “If a party objects timely to a magistrate judge’s report and recommendation, the

   district court must ‘make a de novo determination of those portions of the report or specified

   proposed findings or recommendations to which objection is made.’” EEOC, 866 F.3d at 99

   (quoting 28 U.S.C. § 636(b)(1)).

           BACKGROUND2

           MCM is the method used to transmit data which splits components and sends them

   over separate carrier signals. Plaintiff developed patented technology related to

   multicarrier modulation for use in satellite radio broadcasting.                On March 4, 1998,

   Fraunhofer entered into an exclusive license agreement with WorldSpace International

   Network Inc. (“WorldSpace”) to license all patents for MCM technologies (the “MCM

   License”). Fraunhofer subsequently obtained U.S. Patent Nos. 6,314,289 (“the ’289

   patent”), 6,931,084 (“the ’1084 patent”), 6,993,084 (“the ’3084 patent”), and 7,061,997

   (“the ’997 patent”) (collectively, the “patents-in-suit”), which relate to MCM technologies

   and are covered by the MCM License. Later, WorldSpace gave a sublicense to XM

   Satellite, and XM used the license technology to assist in the development of the XM



   2 After conducting a de novo review, the Court adopts the Introduction, Background and Facts set forth by
   the magistrate judge. D.I. 209 at pages 1-3 and incorporates the same herein.

                                                      2
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 3 of 24 PageID #: 10875



   DARS system. XM then merged in 2008 with Sirius (hereinafter SXM). Fraunhofer

   alleges infringement of United States Patent Nos. 6,314,289 ("the                           '289 patent"),

   6,931,084 ("the '1084 patent"), 6,993,084 ("the '3084 patent"), 7,061,997 ("the '997

   patent") (collectively, the "Asserted Patents"), which are directed to apparatuses and

   methods used to receive and decode encoded satellite signals, identify "channel fading"

   effects, and correct for those offsets using a channel decoder. The magistrate judge held

   a Markman hearing on April 4, 2018.3

           As stated by the magistrate judge,

           Fraunhofer is an applied research organization in Europe, encompassing over
           sixty institutes and research units which develop real-world innovations in the fields
           of health, communications, security, transportation, and energy for both privately
           and publicly funded projects. (D.I. 1 at, ¶ 1) In 1996, Fraunhofer developed
           patented technology related to multicarrier modulation (the "MCM technologies")
           for use in satellite radio broadcasting. (Id. at ¶¶ 4, 20) MCM is a method of
           transmitting data by splitting it into several components and sending each of the
           components over separate carrier signals. (Id. at ¶ 4)

           SXM is a Delaware corporation headquartered in New York. (Id. at ¶ 10) SXM was
           formed in 2008 when XM Satellite Radio, Inc., which developed the Digital Audio
           Radio Services System (the "XM DARS System"), merged with SXM Satellite
           Radio, which developed its own satellite radio system. (Id. at ¶¶ 22, 26) SXM offers
           the XM DARS System on a subscription basis to more than 30.6 million customers.
           (Id. at ¶ 31) SXM also develops and supplies the equipment needed to use the XM
           DARS System, selling satellite radios directly to consumers and businesses,
           including auto makers. (Id. at 32)

           Fraunhofer filed suit against SXM on February 22, 2017, alleging that SXM
           infringes the '289, '1084, '3084, and '997 patents. (D.I. 1) On August 10, 2017,
           Judge Bataillon referred this action to the undersigned magistrate judge for all
           dispositive and nondispositive matters on all issues, including claim construction,
           except for summary judgment motions, Daubert motions, and pretrial motions in
           limine. (D.I. 51) The parties completed briefing on claim construction of the '289,
           '1084, '3084, and '997 patents on March 16, 2018. (D.I. 115; D.I. 116; D.I. 136; D.I.
           138)



   3The briefing and other filings made in support of the parties' claim construction positions are found at D.I.
   112, D.I. 114, D.I. 115, D.I. 116, D.I. 117, D.I. 136, D.I. 137, D.I. 138, D.I. 139, D.I. 148, and D.I. 149.

                                                         3
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 4 of 24 PageID #: 10876



           On March 29, 2018, the court issued a Report and Recommendation granting
           SXM's motion to dismiss. (D.I. 146). A Markman hearing was held on April 4, 2018.
           (4/4/18 Tr.) Fraunhofer filed objections to the Report and Recommendation on
           April 12, 2018. (D.I. 154) On August 23, 2018, the assigned District Judge issued
           a Memorandum and Order overruling Fraunhofer's objections. (D.I. 175)
           Fraunhofer filed its notice of appeal to the Federal Circuit on September 17, 2018.
           (D.I. 182) On October 17, 2019, the Federal Circuit vacated-in-part the ruling of
           the District Judge and remanded the case for further proceedings.
           Fraunhofer-Gesellschaft zur Forderung der Angewandten Forschung E. V. v.
           Sirius XM Radio Inc., 940 F.3d 1372 (Fed. Cir. 2019).

   D.I. 209 at 2-3. The magistrate judge likewise set forth the relevant claim construction

   law as applicable to this case. Id. at 3-8.

           DISCUSSION4

           A. Objections by SXM

                   1. Means-Plus Function Claims

           Defendant argues that “Claim construction for means-plus-function claims (“MPF

   claims”) requires that (1) the function be recited in the claim limitation and (2) the

   specification disclose a structure to perform the function. Default Proof Credit Card Sys.,

   Inc. v. Home Depot, 412 F.3d 1291, 1298 (Fed. Cir. 2005) (for MPF claims, “one must set

   forth in the specification an adequate disclosure showing what is meant by that

   language”). D.I. 213 at 1. Where the disclosed structure is a general purpose computer

   or microprocessor needed to perform the function, “the disclosed structure is not the

   general purpose computer, but rather the special purposed computer programmed to

   perform the disclosed algorithm.” WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

   1349 (Fed. Cir. 1999); see also Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1352




   4 The Court likewise incorporates the legal standards for claim construction set forth by the magistrate judge
   in her report and recommendation. D.I. 209 at 3-8.

                                                         4
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 5 of 24 PageID #: 10877



   (Fed. Cir. 2015).    Defendant contends that the magistrate judge articulated these

   principles but failed to follow them.

          Plaintiff argues that the “means-plus-function” terms are well established by law

   and correctly applied by the magistrate judge. The word “means” in this regard denotes

   there is a presumption that 35 U.S.C. § 112(6) will apply. Net MoneyIN, Inc. v. Verisign,

   Inc., 545 F.3d 1359, 1366 (Fed. Cir. 2008). The presumption is rebutted “if the claim itself

   recites sufficient structure to perform the claimed function.” Id.; see also Envirco Corp. v.

   Clestra, Inc., 209 F.3d 1360, 1364 (Fed. Cir. 2000); Sage Prods., Inc. v. Devon, Inc., 126

   F.3d 1420, 1427–28 (Fed. Cir. 1997). Further, an algorithm is not applied unless the

   computer or microprocessor has been “programmed to perform the disclosed algorithm.”

   See WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).

                 2. Claim 2 of ‘289 Patent Means for Transmitting

          Defendant contends that the magistrate judge erred in rejecting SXM’s

   construction for Claim 2 which states “means for transmitting the output bits of the first

   portion via a first channel and the output bits of the second portion via a second channel,

   the second channel being spatially different from the first channel.” D.I. 213 at 6. The

   magistrate judge, contends defendants, omits the second part of the channel dealing with

   the requirement that it be spatially different from the first channel. The magistrate judge

   concluded that the specification “uses the permissive term may” and “nothing in the

   written description pertaining to Figure 2 requires that the delay stage be part of the

   transmitters in all cases.”    D.I. 213 at 1; D.I. 209 at 11-12.      This is error, argues

   defendants, because transmitting means with a delay stage, and thus any permissive

   language is error.



                                                5
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 6 of 24 PageID #: 10878



            Second, defendants contend that the magistrate judge failed to follow the patent

   law and instead followed the Court in Comark citing a principle outside of the MPF claim

   construction context. Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182 (Fed. Cir.

   1998). Third, defendants contend that the Federal Circuit has stated that “under 112(6),

   claim differentiation does not apply to a means-plus function element beyond the structure

   in the specification, even if the dependent claim recites the exact same structure.” Intel

   Corp. v. Broadcom Corp., 172 F. Supp. 2d 478, 501 (D. Del. 2001) (citing Medtronic, Inc.

   v. Advanced Cardiovascular Sys. Inc., 248 F.3d 1303, 1303 (Fed. Cir. 2001)). Thus,

   defendants argue that the delay stage and the delay means must not be construed as

   determined by the magistrate judge.

            The plaintiff argues that the magistrate judge is correct in construing the term

   “means for transmitting the output bits of the first portion via a first channel and the output

   bits of the second portion via a second channel, the second channel being spatially

   different from the first channel.” D.I. 209 at 9-14. SXM’s arguments, contends plaintiff,

   are without merit and only try and add additional requirements. However, the R&R does

   the modification to the second channel while at the same time careful not to “import

   functional limitations.” Wenger Mfg., Inc. v. Coating Machinery Systems, Inc., 239 F.3d

   1225, 1233 (Fed. Cir. 2001).

            Plaintiff also argues that SXM’s objections regarding “delay stage” are without

   merit.    There is nothing in Figure 2 that states the only possible configuration of

   transmitting means is in that figure. As determined by the magistrate judge, that could

   also “comprise two transmitters positioned in different locations, to obtain space diversity.”

   D.I. 209 at 11 (citing ’289 patent at col. 8:12-14).



                                                 6
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 7 of 24 PageID #: 10879



                 3. Claims 10, 13 of the ‘289 – Receiving Means

          Defendants next contend that the magistrate judge’s construction for “receiving

   means for” is erroneous, and the magistrate misconstrued the dispute by saying that

   SXM’s construction ““incorporate[s] [an] algorithm . . . as part of the corresponding

   structure.” D.I. 209, at 17, 18 (citing D.I. 112 at 3). Again, defendants argue that there

   must be a delay stage on the receivers.

          Plaintiff contends the magistrate judge correctly construed this claim stating

   “receiving means for receiving the first portion of bits via a first channel and the second

   portion of bits via a second channel” finding the function and receiver cited in the term

   and specification with that function. D.I. 209 at 17-19. The patent, argues plaintiff, is not

   limited to achieving time in diversity, which is a separate function from receiving.

   Accordingly, plaintiff asks this Court to affirm the magistrate judge and overrule this

   objection, because there is no reason to import a “delay stage” limitation.

                 4. Claim 9 of the ‘1084 Patent – Means for Determining Echo Phase Offset

                    by Elimination Phase Shift Uncertainties

          Defendant next argues that the magistrate judge violated the Federal Circuit law

   when she construed the means for determining an echo Phase of the ‘1084 Patent by

   omitting the structure of the algorithm which defendants contend as necessary to perform

   the claimed function. SXM’s expert stated that “Echo Phase offset correction (EPOC)

   algorithms” must be used with a “discarding unit” to perform the claimed function. D.I.

   136 at 15-17. See Williamson v. Citrix Online, LLC, 792 F.3d 1339,1352 (Fed. Cir. 2015)

   (requiring disclosure of structure to “achieve the claimed function” where a generic

   module or computer requires an “algorithm for performing the claimed function”).



                                                7
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 8 of 24 PageID #: 10880



         The magistrate judge incorrectly states, contends defendants, that “only in the rare

   circumstances where any general-purpose computer without any special programming

   can perform the function” but misapplies that exception. D.I. at 8 (citing In re Katz

   Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011)). The

   magistrate judge also relied on the Mobile Telecomm case, erroneously contends

   defendants, where the Court “declin[ed] to incorporate an algorithm into the

   corresponding structure where the specification linked the claimed function to a receiver

   instead of a general purpose computer.” D.I. at 26; Mobile Telecommc’ns Techs., LLC v.

   LG Elecs. Mobilecomm USA, Inc., 2015 WL 2250418 (E.D. Tex. May 13, 2015).

   Defendants argue, relying on the Dynamic Digital case, that Mobile Telecommc’ns

   Techs., LLC v. LG is inapposite as “the identified structure was not a general purpose

   computer, but rather components that have specific and known functions that, when

   combined, perform the claimed function without the need to configure the components;

   therefore sufficient structure was disclosed.” Dynamic Digital Depth Research PTY LTD

   v. LG Elecs., Inc., 2016 WL 7444569, at *8 (C.D. Cal. Nov. 7, 2016).

         Plaintiff contends the recommendation of the magistrate judge is correct in this

   regard. Defendant wishes to add an algorithmic method claim. The language of claim

   19 in the '289 patent does not give rise to a presumption of step-plus-function. Plaintiff

   contends the magistrate judge correctly rejected this argument as inappropriate where

   the corresponding structure is not a general purpose computer and any algorithms are

   discussed in permissive terms. D.I. 209 at 25-26.




                                               8
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 9 of 24 PageID #: 10881



          Findings of the Magistrate Judge – ‘289

          With regard to the ‘289 Patent, the magistrate judge concluded that Fraunhofer’s

   proposed function be adopted as it is consistent with the claim language. She also

   determined, and the parties agree, that the disputed term is governed by § 112, ¶ 6. She

   then found that SXM’s proposed function “modifies the claim language by referencing

   ‘signals” without including specific citations to the intrinsic record in support of the

   modification.” D.I. 209 at 10. She further found that the claimed function the phrase “the

   second channel being spatially different from the first channel…..modifies the first and

   second channels but does not provide the clarity regarding the claimed function of

   transmitting.” Id.

          The magistrate judge also concluded that SXM’s proposal regarding the “delay

   stage” neither the claim language nor the specification dictates the narrow definition

   outlined by SXM, noting that the “specifications repeated references to ‘time and/or space

   diversity illustrate the patentee’s intention to leave open the option of claiming either time

   diversity or space diversity, without the absolute requirement that both be present.” Id. at

   11.   She further concludes that if we apply SXM’s proposed construction, the

   interpretation of claim 2 as to the delay stage renders claim 5 wholly duplicative of

   independent claim 2. Id. at 12.

          The magistrate judge next determined that method claims should not be construed

   under § 112, ¶ 6, as argued by SXM. The Federal Circuit, she finds, is contrary to that

   argument. O.I. Corp., 115 F.3rd at 1583, stating that each independent claim shall be

   independently reviewed to see if it is subjected to the requirements of § 112, ¶ 6. The

   magistrate judge determined that the language of claim 19 in the ‘289 patent does not



                                                 9
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 10 of 24 PageID #: 10882



   give rise to a presumption that the “step of” is not equivalent to the “step for” language

   needed for the presumption.

          The magistrate judge stated “[i]n method claims, the words "step for" signal the

   patentee's intent to invoke § 112, ¶ 6, but even then, step-plus-function claiming under §

   112, ¶ 6, only applies if "steps plus function without acts are present." Masco Corp. v.

   United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002) (citing Greenberg v. Ethicon Endo-

   Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996); 0.1 Corp. v. Tekmar Co. Inc., 115

   F.3d 1576, 1582 (Fed. Cir. 1997). "[A]n element in a combination method or process

   claim may be recited as a step for performing a specified function without the recital of

   acts in support of the function." 0.1 Corp., at 1583. The language of claim 19 in the '289

   patent does not give rise to a presumption of step-plus-function claiming in light of the

   Federal Circuit's holding that the "step of' language, as in the claim term before the court,

   is not equivalent to the "step for" language required for application of the presumption

   under § 112, ¶ 6.” Id.

          The magistrate judge next concludes that the Court should adopt Fraunhofer’s

   proposed function on claims 10 and 13 of the ‘289 patent because they require a

   “receiving means for receiving the first portion of bits via a first channel and the second

   portion of bits via a second channel, the second channel being spatially different from the

   first channel.” ‘289 patent, col. 15:44-46; col. 16-11-13. Fraunhofer’s proposed structure,

   states the magistrate judge, is consistent with the intrinsic record. The structure is a

   receiver.   Likewise, the magistrate judge recommends that the court decline to

   incorporate an algorithm as requested by SXM. “As stated by the magistrate judge, “[t]he

   relevant case authorities suggest that a court may only read an algorithm into the claims



                                                10
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 11 of 24 PageID #: 10883



   after making a threshold finding that the terms are computer implemented by a generic

   computer or microprocessor. See Mobile Telecommc 'ns Techs., LLC v. LG Elecs.

   Mobilecomm USA, Inc., 2015 WL 2250418 (declining to incorporate an algorithm into the

   corresponding structure where the specification linked the claimed function to a receiver

   instead of a general-purpose computer). The "receiver" structure corresponding to the

   disputed claim term in this instance does not appear to constitute a general-purpose

   computer or microprocessor. See WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339,

   1349 (Fed. Cir. 1999) ("In a means-plus-function claim, in which the disclosed structure

   is a computer, or microprocessor, programmed to carry out an algorithm, the disclosed

   structure is not the general purpose computer but rather the special purpose computer

   programmed to perform the claimed algorithm"). D.I. 209 at 18-19. With regard to the

   “channel” construction, the magistrate judge recommended that this Court adopt SXM’s

   “a line of sight connection between a transmitter and a receiver.” D.I. 209 at 19.

                5. Claim 9 of the ‘1084 Patent – Means for Correcting Decoding Phase

                    Shifts

         Defendants again argue that the magistrate judge’s failure to follow Federal Circuit

   precedent on Claim 9 of the 1084 Patent concerning construction of the phrase “means

   for correcting each decoded phase shift based on said averaged offset” is in error. The

   magistrate judge, urges defendants, erred in adopting plaintiff’s function. Defendants

   argue that the magistrate judge could have looked to the specification when it construed

   the function which would determine that the calculated average is “the mean value.”

   Again, the defendants make the algorithm argument in 4. above. Plaintiff, contends




                                              11
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 12 of 24 PageID #: 10884



   defendants, presented no evidence other than this discarding unit is not a general-

   purpose computer.

          Plaintiff contends the magistrate judge’s determination on the construction of

   “means for correcting each decoded phase shift based on said averaged offset,” is agreed

   to by all that the corresponding structure includes a “phase rotation unit.” However, SXM

   seeks to add a limiting algorithmic limitation and vary the function in the claim term.

                 6. ‘3084 Patent, Claim 28 – Means for Generating…Comprising an

                    Amplitude Modulation

          Defendants contend they presented unrebutted evidence supporting their

   argument that this limitation is not an MPF claim. There is no exact claim language, states

   defendants, whether the amplitude modulator alone can perform the recited function for

   an amplitude modulation. The magistrate concluded, wrongly says defendants, that

   “Fraunhofer has adequately established that the disclosed structure is not merely a

   general-purpose computer or microprocessor, but rather an amplitude modulator in an

   MCM transmitter” and then erroneously applied the non-MPF claim construction from the

   Phillips case. D.I. 209 at 35; Phillips v. AWH Corp., 415 F.3d 1303, 1318 (Fed. Cir. 2005).

          Plaintiff contends that the magistrate judge when looking at this construction relied

   on the well-known rule that “means for” presumption is rebutted when “the claim itself

   recites sufficient structure to perform the claimed function.” D.I. 209 at 34 (citing Net

   MoneyIN, Inc. v. Verisign, Inc., 545 F.3d 1359, 1366 (Fed. Cir. 2008)); see also Envirco

   Corp. v. Clestra, Inc., 209 F.3d 1360, 1364 (Fed. Cir. 2000); Sage Prods., Inc. v. Devon,

   Inc., 126 F.3d 1420, 1427–28 (Fed. Cir. 1997). Plaintiff argues that SXM’s expert agrees

   that the proposed algorithm was “not required to be performed on a general-purpose



                                               12
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 13 of 24 PageID #: 10885



   computer or processor and … that other bit sequences could satisfy the claim.” D.I. 209

   at 35. Thus, argues the plaintiff, the magistrate judge is correct in finding that the recited

   “amplitude modulator” is sufficient.

          Determinations by the Magistrate Judge – ‘1084 Patent

          The magistrate judge first discussed the construction of the word “symbol” found

   in claims 1 and 9. She recommended that this Court adopt plaintiff’s proposed

   construction, as it is consistent with the intrinsic record. The magistrate judge stated:

             The specification characterizes symbols as representations of binary
             information, explaining that "[i]n a MCM transmission system binary
             information is represented in the form of a complex spectrum, i.e. a distinct
             number of complex subcarrier symbols in the frequency domain." ('1084
             patent, col. 1:30-33) The specification further describes the "information of
             a MCM symbol" as being "encoded between active carriers, respectively."
             (Id., col. 7 :31-32) Thus, Fraunhofer's proposed construction provides
             additional clarification of the claim term in a manner that is consistent with
             the specification and not redundant of the claim language.

   D.I. 209 at 21. She also determined that SXM failed to provide adequate support for its

   description of a symbol as being represented by a complex vector.

          With regard to the ‘1084 Patent, the magistrate determined that the Court should

   adopt Fraunhofer’s construction of “symbol.” She determined that the language offered

   by SXM is redundant as well as inconsistent with the use of the term in the intrinsic record.

   In addition, SXM failed to provide support for its assertion that symbol is being

   represented by a complex vector.

          The magistrate judge next construed the term “a phase difference between

   simultaneous carriers having different frequencies” as to claims 1, 4, 9 and 12. She

   determined that plaintiff’s proposed alternative construction is supported by the intrinsic

   record. She stated that:



                                                13
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 14 of 24 PageID #: 10886



                 The specification provides that, "[w]hen using nondifferential
                 mapping the information carried on a sub-carrier is independent of
                 information transmitted on any other subcarrier, and the other
                 subcarrier may differ either in frequency, i.e. the same MCM symbol,
                 or in time, i.e. adjacent MCM symbols." ('1084 patent, col. 2:64-3:2;
                 Fig. 1) Fraunhofer' s proposed construction thus clarifies that
                 "simultaneous carriers" are subcarriers in the same MCM symbol.

   Id. at 23. She found that SCM’s proposal violates the doctrine of claim differentiation.

          Third, the magistrate judge determined that the disputed term is governed by §

   112, ¶ 6. The parties essentially, as expressed at oral agreement, agree on the claimed

   function. With regard to the structure, the parties seem to agree that "discarding unit

   performs the function of eliminating phase shift uncertainties." Id. at 25. However, the

   parties disagree on the need for the algorithm requested by SXM’s proposed construction.

   The magistrate judge recommended that the Court adopt the plaintiff’s proposal for

   structure for the "means for determining an echo phase offset" is it is consistent with the

   intrinsic record. After a careful analysis, the magistrate judge recommended adoption of

   the plaintiff’s construction. The magistrate stated that SXM has not provided support for

   the requested algorithms and failed to show that the algorithm is linked to a claimed

   function instead of a general-purpose computer.

          Next, the magistrate judge determined that the ‘1084 patent, claim 9, should be

   construed as requested by the plaintiff. The parties agree, again, the disputed term is

   governed by 112, ¶ 6. However, they do not totally agree on the claimed function of the

   term. The magistrate judge indicated that “I recommend that the court adopt Fraunhofer's

   proposal for the claimed function, which more closely tracks the claim language

   ‘correcting each decoded phase shift based on said averaged phase offset.’ ('1084 patent,

   col. 16:46-47). SXM has offered no proof that the concepts of "average" and "mean" are



                                               14
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 15 of 24 PageID #: 10887



   universally equivalent and, in fact, the evidence suggests that "average" is a broader

   concept. D.I. 138, Exs. D-E, D.I. 209, at 27-28. Again, the magistrate judge finds there

   is no support for SXM’s argument that a "phase rotation unit in an MCM receiver" is a

   general-purpose computer or processor.

                7. Failure of magistrate judge to apply Section 112(6) to step plus function

                    claim 19 of the ‘289 Patent

         The magistrate judge found that “the method claim element recites acts for

   performing the underlying function.” D.I. 209 at 16, 32. Defendant argues that “SXM

   presented unrebutted testimony and evidence that both claims only recite a function to

   accomplish the claimed goal – for example, the transmitter claims for transmitting data to

   a receiver but do not disclose the acts necessary to reach that goal, thereby subjecting

   the claims to § 112, ¶ 6.” D.I. 213, at 14. Defendants claim this is wrong and the

   magistrate judge failed to recite any evidence for her decision. Defendants also argue

   that these claims should be construed as step-plus-functions under § 112, ¶ 6.

         Plaintiff disagrees with this objection and asks the Court to adopt the magistrate

   judge’s construction which applies § 112, ¶ 6 to a couple of method claims in the asserted

   patents. The magistrate judge determined that there is no presumption that the disputed

   terms are step-plus-function limitations.      D.I. 209 at 14-15.     See e.g., Cardiac

   Pacemakers, Inc. v. St. Jude Med., Inc., 381 F.3d 1371, 1382 (Fed. Cir. 2004)).




                                               15
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 16 of 24 PageID #: 10888



          Objections by Plaintiff

              1. Objection to construction of “channel” (’289 patent, claims 1-3, 5, 6, 9-11,

                  13, 14, 17-20, 22, 23, 26-28, 30-32, 35)

          Plaintiff contends that the magistrate judge adopted the language for channel to

   include “a line of sight connection between a transmitter and a receiver” should be

   modified. Plaintiff argues this contending that SXM might try and construe the language

   incorrectly “construe the construction” and interpret “line of sight connection between a

   transmitter and receiver” in a manner that would exclude “an uplink connection from earth

   to the first satellite and a downlink connection from the first satellite to a receiver on earth.”

   D.I. 215 at 2.    The R&R, argues plaintiff, does not set forth the legal standard for

   lexigraphy which the Federal Circuit says is “exacting.” See, e.g., GE Lighting Solutions,

   LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014). Plaintiff argues that the

   magistrate judge’s definition is more characterization rather than lexicographic. Channel,

   plaintiff contends, should rest on its plain and ordinary meaning and needs no special

   construction. In the alternative, plaintiff requests that the Court construe the term to mean

   “communication link or connection between two or more points.”

          SXM contends that plaintiff fails to adhere to the canons of claim construction by

   ignoring the clear definition of channel as set forth in the ‘289 Patent as “the line of sight

   connection between a transmitter and receiver.” SXM argues that the specification clearly

   defines a channel. The plaintiff, asserts SXM, repeatedly used the phrase “line of sight”

   at least six different times. ‘289 Patent, 1:19-21; 2:36-41; 2:45-47; 7:60-63. See, e.g.,

   Thorner Sony Computer Entertainment America LLC, 669 F.3d 1362, 1365 (Fed. Cir.

   2012) (patentee may “set[] out a definition and act[] as his own lexicographer” in the



                                                  16
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 17 of 24 PageID #: 10889



   specification); see also D.I. 115 at 10; D.I. 136 at 7-8. Further, contends SXM, the line of

   sight connection is defined by the specification which makes the Claim 3 narrower and

   more specific and the channel used in Claim 2, which is similar to the analysis needed in

   Claim 20 which depends on Claim 19. See D.I. 209 at 20.

             2. Construction of the term preambles (’3084 patent, claims 1, 6, 9, 18, 24, 28,

                 32, 41)

          Plaintiff agrees with the magistrate judge that the ‘3084 are general limiting but not

   with its findings that claims 6 and 28 should be partially limited, arguing that such decision

   does not comply with Federal Circuit law. The Federal Court, contends plaintiff, has

   clearly found an independent claim preamble and another term in the body of an

   independent claim. Pacing Technologies, LLC v. Garmin Intern., Inc., 778 F.3d 1021

   (Fed. Cir. 2015). The Court found that both preamble terms “provide antecedent basis

   for and are necessary to understand positive limitations in the body of claims in the ’843

   patent.” Id. at 1024. Plaintiff argues that certain terms provide antecedent basis for the

   use of that term in dependent claims 7, 8, 29 and 30. Plaintiff notes that SXM has not

   cited a single authority for stating that an providing antecedent basis for a dependent

   claim is insufficient to render a preamble limiting. None of the cases cited, argue plaintiff,

   concern a situation where the preamble term at issue provides antecedent support for

   one or more dependent claims. The terms here, for example “multi-carrier modulated

   signal” is in both the preamble as well as in a number of the dependent claims. Thus,

   plaintiff asks the court to find that its objection should be sustained, and the preambles

   should be found to be limiting in their entirety.




                                                 17
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 18 of 24 PageID #: 10890



          SXM argues that plaintiff uses inapposite case law and ignores caselaw in this

   jurisdiction explaining that a preamble my limit a dependent claim but not an independent

   claim as set forth in the R&R. SXM asks the Court to affirm the finding in the R&R that

   the claims do “not give life, meaning and vitality to the claim at issue” and that “[t]he law

   is well-established that a preamble is limiting when limitations in the body of the claim rely

   upon and derive antecedent basis from the preamble.” D.I. 209, at 29-30.

          SXM argues that plaintiff cannot justify why “low path filter” should be changed to

   “low pass filter” when the specification describes them differently. SXM contends this

   case is analogous to the TQ Delta case, wherein the Court stated: “the preamble is limiting

   only as to dependent claim 16,” explaining that “while the preamble does not provide

   antecedent basis for any terms in the body of claim 11 [the independent claim], it provides

   antecedent basis for three terms in dependent claim 16 . . . .” TQ Delta, LLC v. 2wire,

   Inc., 2018 WL 747390 *4 (D. Del. Aug. 27, 2018) (Andrews, J.). SXM contends also that

   plaintiff’s objection claiming that this specification “is replete with references to multi-

   carrier signal.” D.I. 215 at 6-7.

          Last, SXM argues that the language “multi-carrier signal” must include the

   language referring to multi-carrier signal “having a frame structure, each frame of the

   frame structure comprising at least one useful symbol, a guard interval associated to the

   at least one useful symbol and a reference symbol . . . .” See e.g., ‘3084 Patent at 4:39-

   44, 5:12-16, 5:50-54, 6:26-30.

             3. Construction of the term “low path filter” (’997 patent, claim 7)

          Next, plaintiff contends that claim 7 of the ‘997 Patent as construed by the

   magistrate judge should not be adopted. Plaintiff argues there is no basis for a summary



                                                18
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 19 of 24 PageID #: 10891



   adjudication of invalidity at this point in the proceedings. Further, plaintiff contends that

   the reference to “[t]he low path filter is an impulse forming filter,” is intended to refer to the

   same “low Pass Filter” at 312 in Fib. 6, and it is not subject to reasonable debate, and this

   claim should be corrected as a clerical error.

          SXM argues that plaintiff cannot avoid the indefiniteness of Claim 7 of the ‘997

   Patent. In particular, plaintiff contends that the magistrate judge did not provide a basis

   for her indefiniteness finding.      The magistrate judge stated the Court could not:

   “appropriately correct the alleged error in the patent” because “both ‘low pass filter’ and

   ‘low path filter’ are described in the specification, and the correction is thus subject to

   reasonable debate.” D.I. 209 at 40. There is no doubt, contends SXM, that the argument

   this is a typo is just wrong.

          Magistrate Judge’s Recommendations

          The magistrate judge first determined that the “preambles of the independent

   claims are limiting except with respect to the phrase ‘multi-carrier modulated signal’ in

   claims 6 and 28 of the '3084 patent. (4/4/18 Tr. at 137:10-18).” D.I. 209 at 29. The

   magistrate judge recommended that the Court adopt the proposal by SXM regarding the

   same. The Federal Circuit has determined that a preamble is not limiting if it sets forth “a

   purpose or intended use for the invention,” and the body of the claim “defines a structurally

   complete invention.” Poly-Am., L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303, 1310 (Fed.

   Cir. 2004) (quoting Rowe v. Dror, 112 F.3d 473,478 (Fed. Cir. 1997)). However, the

   preamble may limit a claim "if it recites essential structure or steps, or if it is 'necessary to

   give life, meaning, and vitality' to the claim." Catalina Mktg. Int'l, Inc. v. Coolsavings.com,

   Inc., 289 F.3d 801,808 (Fed. Cir. 2002) (quoting Pitney Bowes, Inc. v. Hewlett-Packard



                                                  19
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 20 of 24 PageID #: 10892



   Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999)). A preamble may act as a necessary

   component of the invention, if on the other hand, the limitations rely upon and derive from

   the preamble. See Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332, 1339 (Fed. Cir.

   2003). The magistrate judge further determined that plaintiff cited no authority in support

   of its argument regarding the requirements of a “multi-carrier modulated signal” as a basis

   for the references to a “multi-carrier modulated symbol.”

          The magistrate judge also recommended that the Court adopt the plaintiff’s

   construction as to "generating said reference symbol by performing an amplitude

   modulation of a bit sequence, an envelope of the amplitude modulated bit sequence

   defining a reference pattern of said reference symbol" ('3084 patent, claim 6). D.I. 209 at

   30. The magistrate judge determined that no construction is necessary, and she based

   this recommendation on support in the intrinsic evidence.

          Next, the magistrate judge recommends that § 112, ¶ 6, does not apply to the

   construction of ‘3084, claim 28, "means for generating said reference symbol comprising

   an amplitude modulator for performing an amplitude modulation of a bit sequence." D.I.

   209 at 33. The magistrate judge stated that § 112, ¶ 6 “does not apply in this instance,

   despite the presumption arising from the use of the ‘means for’ language, because the

   claim itself recites sufficient structure to perform the claimed function. D.I. 209 at 34. See

   Net Money IN, Inc. v. Verisign, Inc., 545 F.3d 1359, 1366 (Fed. Cir. 2008) ("The

   presumption [of means-plus function formatting] is rebutted, however, 'if the claim itself

   recites sufficient structure to perform the claimed function.'" quoting Envirco Corp. v.

   Clestra Cleanroom, Inc., 209 F.3d 1360, 1364 (Fed. Cir. 2000). D.I. 209 at 34. Further,

   she determined that “Fraunhofer has adequately established that the disclosed structure



                                                20
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 21 of 24 PageID #: 10893



   is not merely a general-purpose computer or microprocessor, but rather an amplitude

   modulator in an MCM transmitter. Id. at 35-36. See Mobile Telecommunications Techs.,

   LLC v. LG Elecs. Mobilecomm USA, Inc., 2015 WL 2250418, at *17 (E.D. Tex. May 13,

   2015) ("Because the specification links the claimed function to [the receiver, display and

   storage logic section, and display] rather than to a general-purpose computer, no

   algorithm is required.").

          With regard to the ‘997 patent, entitled "Method and Apparatus for Fine Frequency

   Synchronization in Multi-Carrier Demodulation Systems," the magistrate recommends

   that the Court adopt plaintiff’s construction that “Preambles of independent claims are

   limiting.” ‘997 patent, Claims 1 and 4. Again, the magistrate judge finds this to be

   consistent with the intrinsic record and the law preamble is not limiting if it states, "a

   purpose or intended use for the invention," and the body of the claim "defines a

   structurally complete invention." Poly-Am., L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303,

   1310 (Fed. Cir. 2004) (quoting Rowe v. Dror, 112 F.3d 473,478 (Fed. Cir. 1997)).

   "Language in a claim preamble is of no significance to claim construction where the

   preamble does not limit the claim." Univ. of S. Fla., Bd. of Trustees v. United States, 2018

   WL 1981111, at *12 (Fed. CL Apr. 27, 2018) (citing Schumer v. Lab. Computer Sys., Inc.,

   308 F.3d 1304, 1310 (Fed. Cir. 2002)). The magistrate determined that “[i]n the present

   case, the preambles of claims 1 and 4 of the '997 patent recite essential structure and

   steps relied upon during prosecution to distinguish the prior art. D.I. 112, Ex. E at 11; Ex.

   F at 7-8. Id. at 37.” D.I. 209 at 37. The magistrate judge states that the written description

   refutes the claims made by SXM.




                                                21
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 22 of 24 PageID #: 10894



          Also, with regard to Claim 4, of the ‘997 patent, the magistrate judge recommends

   that this Court adopt the alternative construction offered by the plaintiff, as it is consistent

   with the intrinsic record.    The issue and analysis for this construction, states the

   magistrate judge, is the same as previously discussed with the ‘1084 patent.

          Last, the magistrate judge determined that the “low path filer”, ‘997, claim 7, is

   indefinite as requested by SXM’s proposal regarding this disputed term. Plaintiff asserts

   it is a typographical error, however, the magistrate judge determined that “[t]he

   specification separately describes a "low pass filter," explaining that "[t]he loop filter 324

   is a low pass filter for filtering superimposed interference portions of a higher frequency

   from the slowly varying error signal." D.I. 209 at 40. "A district court can correct a patent

   only if (1) the correction is not subject to reasonable debate based on consideration of

   the claim language and the specification and (2) the prosecution history does not suggest

   a different interpretation of the claims.” Novo Indus., L.P. v. Micro Molds Corp., 350 F.3d

   1348, 1357-58 (Fed. Cir. 2003). D.I. 209 at 40. “The court cannot appropriately correct

   the alleged error in the patent where, as here, both "low pass filter" and "low path filter"

   are described in the specification, and the correction is thus subject to reasonable debate.

   (4/4/18 Tr. at 195:13-196:4).” D.I. 209 at 40.

          CONCLUSION

          The Court has carefully reviewed the arguments and objections of the parties, the

   magistrate judge’s recommendations, and the relevant law. The Court finds the

   magistrate judge is correct in all respects and agrees with the analysis and conclusions

   on each of these claim constructions.              The Court will adopt her report and




                                                 22
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 23 of 24 PageID #: 10895



   recommendation in its entirety. The Court also overrules the objections of both the

   plaintiff and SXM.

      THEREFORE, IT IS ORDERED THAT:

      1. Sirius XM’s objections, D.I. 213, are overruled; and

      2. Plaintiff’s objections, D.I. 215, are overruled.

      3. The report and recommendation of the magistrate judge, D.I. 209, is adopted in its

         entirety.

      4. The Court construes the disputed terms as follows:




                                                23
Case 1:17-cv-00184-JFB-SRF Document 243 Filed 04/24/20 Page 24 of 24 PageID #: 10896




         Dated this 24th day of April, 2020.


                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge




                                               24
